Citation Nr: 0410775	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  In that decision, the RO denied the veteran's 
claim for entitlement to service-connection for PTSD.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record does not establish a 
current diagnosis of PTSD.

CONCLUSION OF LAW

The veteran does not suffer from PTSD that was incurred in active 
military service. 38 U.S.C.A.  §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United States 
Court of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  It also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Court has held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, without 
addressing the merits of this issue, in the present case, the 
Board finds the RO has satisfied its obligations under the VCAA, 
Pelegrini, supra and Quartuccio, supra.   

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of the 
discussions in the January 2002 and September 2002 rating 
decisions; June 2001 VCAA notification letter; and, May 2003 
statement of the case (SOC).  These documents informed the veteran 
of the evidence necessary to establish entitlement to service 
connection for PTSD and of the regulations relevant to the 
adjudication of his case.  In addition, these documents identified 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to provide.  
The Board concludes that the discussions therein adequately 
informed the veteran of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA, Pelegrini, supra and Quartuccio, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining his available medical 
records.  Specifically, the veteran provided medical release forms 
for treatment received at VA medical facilities in Los Angeles, CA 
(Los Angeles VAMC), Las Vegas, NV (Las Vegas VAMC) , Prescott, 
Arizona (Prescott VAMC), Reno, NV (Reno VAMC) and Murfreesboro, TN 
(Murfreesboro VAMC).  The VA obtained the veteran's treatment 
records from Prescott VAMC, Reno VAMC, Las Vegas VAMC and 
Murfreesboro VAMC.  It received notification from the Los Angeles 
VAMC that it had no record of treatment for the veteran.  In 
addition, the veteran provided a release form for the "Reno Mental 
Health Clinic," where he claimed he received treatment in October 
or November of 1978.   He did not provide the RO with the name of 
his treating physician nor the address of this clinic.  The RO's 
attempts to locate this clinic were unsuccessful. 

In addition, the veteran has had ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any outstanding available information or evidence 
relevant to his claim.  Moreover, the claims file contains 
correspondence from the veteran that indicates he does not wish to 
be represented by The American Legion.  Nevertheless, since the 
veteran has not revoked his representative's Power of Attorney, it 
has submitted a brief on the veteran's behalf, which the Board has 
considered in reaching its decision.

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issue adjudicated in this decision.  In addition, 
the Board notes that to the extent that the RO may not have 
complied with the requirements to assist the veteran under the 
VCAA, any error constituted harmless error and did not result in 
any prejudice to the veteran.  See VCAA, Pelegrini, supra and 
Quartuccio, supra.

II.  Legal Criteria/Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

A claim of service connection for a disability must be accompanied 
by medical evidence, which establishes that the claimant currently 
has the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (stating that 38 U.S.C.A. § 1110 requires 
current symptomatology at the time the claim is filed in order for 
a veteran to be entitled to compensation); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (stating that 38 U.S.C.A. § 1131 
requires the existence of a present disability for VA compensation 
purposes). 

In order to establish service connection for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In addition, 38 U.S.C.A. § 1154(b) (2003) provides that, with 
respect to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if consistent 
with the circumstances, conditions and hardships of such service.  
Service connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d) (2003).  

Finally, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 4.3 (2003).  When the positive and negative evidence 
relating to a veteran's claim are in approximate balance, the 
veteran prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is inapplicable.  Id. at 1365.  The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the relevant evidence will be 
summarized.  The veteran claims that he suffers PTSD as a result 
of his service.  He does not contend that he served in combat and, 
significantly, he does not identify specific service-related 
incidents as the cause of his alleged PTSD.  The claims file 
contains the veteran's service records, which appear to be 
complete, as well as personnel records ("Morning Reports") which 
indicate the veteran served in Germany during his service; he did 
not serve in Vietnam.  The records also confirm the veteran did 
not participate in combat during his service.  In addition, these 
records do not show any complaints of or treatment for PTSD or any 
other psychiatric condition.

The claims file contains VA treatment records from Prescott VAMC, 
Reno VAMC, Las Vegas VAMC, which do not indicate a diagnosis of or 
treatment for PTSD.  

VA treatment records from the Murfreesboro VAMC dated in April 
2001 indicate the veteran walked into the clinic claiming that he 
suffered from PTSD.  He reported that he was on his third marriage 
and was unable to hold a job for the last 30 years.  He reported 
an "exaggerated startle response, nightmares and sometimes 
physical violence."  The examiner noted that the veteran was alert 
and oriented in all spheres.   The examiner also noted the 
veteran's thought and speech content were clear.  The veteran also 
denied using alcohol but did report using cannabis to "help block 
his nightmares."  The veteran denied suicidal and homicidal 
ideation as well as audio or visual hallucinations.  The veteran's 
mood was reported as somewhat agitated with congruous affect.  In 
addition, the veteran reported that he was irritable and hard to 
get along and "takes it out on his wife," who agreed with his 
self-assessment.  The veteran was diagnosed with "personality 
disorder borderline rule out PTSD."  

VA treatment notes dated in May 2001 indicate the veteran reported 
that he worried about small things and things beyond his control.  
He also reported that when he felt anxious his entire body tensed.  
He denied any sleep problems.  He reported using cannabis to 
relax.  He denied using alcohol or illegal drugs.  He also denied 
using Valium or Xanax for anxiety.  He denied any problems with 
sleep or appetite.  He denied hearing voices or feeling paranoid.  
He also denies suicidal or homicidal thoughts.  He also denied any 
symptoms of a panic disorder.  He stated that he began reading 
about VA benefits in January 2001 and realized that he had been 
suffering from PTSD for many years.

Mental examination revealed the veteran was cooperative, had good 
grooming and personal hygiene, and was alert and oriented.  He had 
no thought or perceptual disturbances.  His mood was described as 
anxious and his affect was appropriate.  His speech was described 
as normal, his memory was intact and his concentration was good.  
In addition, his judgment and insight were not impaired and he had 
no suicidal or homicidal thoughts.  He was diagnosed with 
generalized anxiety disorder.   

Additional VA outpatient treatment records also dated in May 2001 
contain a "Psychiatric Amb Care Services Assessment" which 
indicates the veteran believes that his symptoms fit a diagnosis 
of PTSD.  He complained of recurring nightmares, estrangement from 
his family and an inability to hold a job because of his inability 
to get along with authority figures as well as his medical 
problems.  He reported that between 1967 and 1975 he had 
nightmares of fighting with someone and he beat up his wife during 
a nightmare.

The examiner described the veteran's mental status as "alert, 
oriented, friendly and cooperative but circumstantial, 
controlling, and obsessional."  The veteran had difficulty 
answering questions and getting to the point.  He had no suicidal 
or homicidal feelings.  There were no current signs of psychosis 
or organicity.  The examiner noted that the veteran needed 
psychological testing to determine a definitive diagnosis.  
However, she diagnosed him with nightmare disorder and an 
unspecified adjustment disorder at Axis I.  She diagnosed him with 
a not otherwise specified personality disorder and schizoid 
features at Axis II.  She further assigned him a GAF score of 50.  
She recommended the veteran return in one month for a psychology 
consult.  Despite repeated attempts by the VAMC to contact the 
veteran and arrange transportation for him to the Murfreesboro 
VAMC, the treatment records indicate he did not appear for any 
further treatment. 
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no competent medical evidence 
of record that establishes that the veteran has PTSD, and, 
therefore is not entitled to service connection for this 
disability.  In addition, the record does not contain evidence of, 
nor does the veteran claim, any incident related to his service 
that he claims caused the symptoms that he alleges caused his 
PTSD. 

The Board has taken into consideration the veteran's numerous 
written statements regarding his opinion that he has PTSD because 
of his service.  However, the Board finds the unsupported 
contentions submitted by the veteran, in which he claims to suffer 
from PTSD and links it to his service, insufficient to establish 
service connection for PTSD.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board cannot consider his lay statements 
regarding his condition as competent medical evidence.  

The Board concludes that because a current diagnosis of PTSD, 
which is a necessary element of the veteran's claim of entitlement 
to service connection, is not established by the competent medical 
evidence of record, service connection cannot be established.  38 
C.F.R. 3.304(f) (2003); Moreau v. Brown, 9 Vet. App. 389 (1996).  
As a result, it is not necessary to analyze the veteran's claim 
any further, and the veteran's claim for entitlement to service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



